Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-5, 8, 10, and 18-20 are original, claims 6-7 and 9 are currently amended, claims 11-17 are withdrawn, and claims 21-25 are new. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mark (US2017/0120519A1).
Regarding claim 1, Mark discloses a system for additive manufacturing, comprising: an extrusion apparatus (1800) configured to receive a raw material and to output a flowable extrudate at a first temperature; a heated conduit (708) fluidly connected to the extrusion apparatus (1800) and configured to receive the flowable extrudate from the extrusion apparatus and to maintain the flowable extrudate in a flowable state; and a print head (1802, 199) fluidly connected to the heated conduit for receiving the flowable extrudate from the heated conduit [0058].
Regarding claim 2, Mark discloses wherein: the heated conduit includes a first heating element (715)  for heating the flowable extrudate to a second temperature; and the print heat (199) includes a second heating element (1806) for heating the flowable extrudate to a third temperature; wherein the third temperature is higher than the second temperature. [00604] discloses a higher thermal gradient zone while [0064] discloses cold feed zone. Therefore, the third temperature must be higher than the second. Further, Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
Regarding claim 3, as per MPEP §2114, Applicant is reminded that apparatus claims are not limited by the function they perform. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
Regarding claim 5, Mark teaches the heated conduit is a flexible conduit (conduit can apply a compression/compaction and consolidation pressure which reads on a flexible conduit [0068]).
Regarding claims 6-7, MPEP 2115 states material or article worked upon my does not limit apparatus claims. Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937,
136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding claim 8, Mark teaches the print head (199) includes a nozzle (2136) for outputting the flowable material; and wherein the print head is rotatable 360 degrees about an axis extending through the nozzle (figure 2E, [0076]). 
Regarding claim 9, Mark teaches the print head (199) is tiltable and operable at an angle of less than 45 degrees with respect to a horizontal surface with respect to a horizontal axis ([0152] discloses the layer can be laid down at 0°). 
Regarding claim 18, Mark teaches an extruder (1800) configured to receive a raw material and to output a flowable extrudate at a first temperature; a heated conduit (708) fluidly connected to the extrusion apparatus and configured to receive the flowable extrudate from the extrusion apparatus and to heat the flowable extrudate to a second temperature; and a print head (199) fluidly connected to the heated conduit for receiving the flowable extrudate from the heated conduit; wherein the second temperature is approximately equal to or higher than the first temperature. As for the limitation, the second temperature is approximately equal to or higher than the first temperature, as per MPEP §2114, Applicant is reminded that apparatus claims are not limited by the function they perform. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
Regarding claim 19, Mark teaches the print head (199) includes a heating element (1806) for heating the flowable extrudate to a third temperature; wherein the third temperature is higher than the second temperature. [00604] discloses a higher thermal gradient zone while [0064] discloses cold feed zone. Therefore, the third temperature must be higher than the second. Further, Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
Regarding claims 4 and 20, Mark teaches a control (12) and positioning system (20) configured to move the print head (199) along a path according to a preprogrammed set of instructions to produce an article from the flowable extrudate [0054,0082, 0107, 0186].
Regarding claim 21, Mark teaches the print head is movable independently of the extrusion apparatus to form an object form the flowable extrudate when he discloses the print heads 1800 and 199 may be mounted on different linear guides [0064]. 
Regarding claim 22, figure 1B depicts the print head (1802) is located downstream from the heated conduit (1804) along an extrudate flow path. 
Regarding claim 23, Mark teaches at least a portion of a flow path through the extrusion apparatus, thought the heated conduit and through the print head is non-linear in figure 1B in the top section. Examiner presumes Applicant’s claim limitation is referring to a section that is nonlinear rather than the whole section from the extrusion apparatus, through the heated conduit and through the print head is non-linear. If Applicant disagrees, then Examiner would like to point out this may constitute as new matter since there is no support in the specifications or drawings that point to the entire flow path being non-linear. 
Regarding claims 24 and 25, figure 1b depicts the direction of flow of the flowable extrudate through the heated conduit is different that a direction of flow of the flowable extrudate through the print head; a direction of flow of the flowable extrudate through the heated conduit is different than a direction of flow through the extrusion apparatus (both are going from a non-linear direction from different angles). 

    PNG
    media_image1.png
    565
    390
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US2017/0120519A1).
Regarding claim 10, although Mark does not explicitly teaches the nozzle is removable from the printhead, MPEP 2144.04 states separability is a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Mark to make the nozzle removable since it has been held that constructing formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
Response to Arguments
Applicant's arguments filed 8/30/2022 have been fully considered but they are not persuasive. Applicant argues Mark teaches the respective print heads 1800 and 199 are fluidly separate. Examiner disagrees. 
Examiner would like to remind Applicant MPEP 2111 states The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description."
Mark states “the companion continuous fiber embedded filament printhead 199, as shown, includes the conduit nozzle 708, the composite ironing tip 728, and the limited contact cavity 714, in this example each within a heating block heated by a heater 715” [0065] and figures 1a and 1b further depicts the two print heads that are fluidly connected since they are connected. Fluidly connected is a broad term and since Applicant has no specific definition for the term, Examiner is giving “fluidly connected” its broadest reasonable interpretation, which is that it is connected. Further figure 1a shows the print heads share the same heaters (1806). 
Applicant argues claim 5 is allowable since Mark fails to disclose or teach a flexible conduit. Examiner disagrees. As previously stated conduit can apply a compression/compaction and consolidation pressure which reads on a flexible conduit [0068]. Paragraph 0068 states “Accordingly, in some embodiments or aspect of the invention discussed herein, the axial compression of the filament 2 and/or especially the physical pressing by the printer head 70, conduit nozzle or ironing lip 726 in zone 3040 may be used to apply a compression/compaction/consolidation pressure directly to the deposited material or bonded ranks or composite swaths 2 c to force them to spread or compact or flatten into the ranks beside and/or below.” The axial compression would read on the flexible conduit. Also the print head and conduit nozzle are part of the heated conduit that is flexible. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        



/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743